DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/20/2021 has been entered. Claims 1-7, 9-19 are pending in the Application. Claims 8 and 20 have been canceled by the Applicant. Applicant’s amendments to the Specification and Claims have overcome the Objections and 112(b) Rejection previously presented in the Non-Final Office Action mailed 1/22/2021.
Claim Objections
Claim 13 objected to because of the following informalities: “the light guide plate is bent during bending the flexible screen” should be “the light guide plate is bent during bending of the flexible screen”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the mainboard is configured to control brightness of the surface light source to increase according to an increase in a bending degree of a flexible screen support member; and the mainboard is configured to control the brightness of the light of the surface light source to reduce according to a decrease in the bending degree of the flexible screen support member” in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “the mainboard is configured to control brightness” in claims 1 and 18 is presumed to invoke a 112(f) interpretation , and thus the “mainboard “ is construed as comprising the corresponding structure disclosed in the Instant Application Specification and equivalents thereof. However, there is no corresponding structure in the Specification, and therefore the “mainboard” will be interpreted as any structure that can perform the claimed function. 
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev, US 2017/0254518 A1 in view of Aurongzeb, US 2016/0093240 A1.

Regarding claim 1, Vasylyev discloses “A light-emitting device (Fig. 11), comprising: a flexible screen (30, Fig. 11), comprising an exit light surface (top surface of 30, seen in Fig. 11) and an incident light surface opposite the exit light surface (bottom surface of 30, seen in Fig. 11); and a surface light source (2, Fig. 11) attached to the incident light surface (seen in Fig. 11) and configured to emit light passing through the incident light surface and exiting from the exit light surface (seen in Fig. 11) and a mainboard ((¶ [0123,0161,0165] programmable controller) 
However, Vasylyev does not disclose “the mainboard is configured to control brightness of the surface light source to increase according to an increase in a bending degree of a flexible screen support member; and the mainboard is configured to control the brightness of the light of the surface light source to reduce according to a decrease in the bending degree of the flexible screen support member.”
Vasylyev discloses that the brightness can be controlled (¶ [0123]) by a programmable controller (¶ [0123,0161,0165]). Vasylyev also discloses in an embodiment where the controller increases the brightness based on a sensor response of exposed length of the device (¶ [0161-0163]). Vasylyev also discloses a flexible screen support member (20 or 40, Fig. 11).
Aurongzeb discloses a flexible light emitting display, and a mainboard (¶ [0012-0013] motherboard, system on a chip, ASIC, FPGA, integrated circuit; controller 260, Fig. 2), a bending sensor (stress gauge ¶ [0021] “amount of bend”; flex detector 230, ¶ [0019], sensors 203, 204 ¶ [0021]), and discloses that the system can increase the brightness when the device is bent (¶ [0043]) and reduction in brightness can also be applied for correction (¶ [0043]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a mainboard that can increase the brightness when the bending is increased, such as taught in Aurongzeb, to the light emitting device, as taught by Vasylyev. One of ordinary skill in the art would have been motivated to include a brightness adjustment based on bend amount capability, for meeting the desired needs of a given application, such as image consistency due to a change in brightness of a device when stress is applied (Aurongzeb, ¶ [0043,0015]).
  
Regarding claim 2, Vasylyev in view of Aurongzeb discloses the invention of claim 1, as cited above, and further discloses “the flexible screen support member (Vasylyev 20, Fig. 11), 
Regarding claim 3, Vasylyev in view of Aurongzeb discloses the invention of claim 1, as cited above, and further discloses “a flexible screen support member, wherein the flexible screen support member (Vasylyev 40, Fig. 11), the flexible screen, and the surface light source are stacked together (seen in Vasylyev Fig. 11), and wherein the flexible screen support member is disposed between the surface light source and the flexible screen (seen in Vasylyev Fig. 11).”  
Regarding claim 4, Vasylyev in view of Aurongzeb discloses the invention of claim 3, as cited above, and further discloses “the flexible screen support member is made from a light guide material (Vasylyev, layer 40 transmits light, also has TIR properties seen in Fig. 7 and 9; ¶ [0127]).”  
Regarding claim 5, Vasylyev in view of Aurongzeb discloses the invention of claim 2, as cited above, and further discloses “the surface light source is attached to the flexible screen support member (seen in Vasylyev Fig. 11 and in other similar embodiments such as Vasylyev Fig. 9).”  
Regarding claim 6, Vasylyev in view of Aurongzeb discloses the invention of claim 5, as cited above, and further discloses “the flexible screen support member is bendable, wherein the flexible screen support member is able to be bent to be in one of a C-shape (Vasylyev ¶ [0121] concave curved shape) and an S-shape (seen in Vasylyev Fig. 11), enabling the flexible screen and the surface light source to be bent to be in one of a C-shape and an S-shape (seen in Vasylyev Fig. 11).”  
Regarding claim 10, Vasylyev in view of Aurongzeb discloses the invention of claim 2, as cited above, and further discloses “the surface light source is an organic light-emitting diode light source (Vasylyev ¶ [0169]).”  
Regarding claim 11, Vasylyev in view of Aurongzeb discloses the invention of claim 2, as cited above, and further discloses “the surface light source comprises a flexible circuit board (Vasylyev ¶ [0043]) and a plurality of surface-mount device light-emitting diodes attached to the flexible circuit board (seen in Vasylyev Fig. 11), and wherein the plurality of surface-mount device light- emitting diodes are disposed at a side of the flexible circuit board close to the flexible screen (seen in Vasylyev Fig. 11).”  
Regarding claim 12, Vasylyev in view of Aurongzeb discloses the invention of claim 11, as cited above, and further discloses “the surface light source further comprises a light guide plate (Vasylyev 40, Fig. 11) disposed between the plurality of surface-mount device light-emitting diodes and the incident light surface of the flexible screen (seen in Vasylyev Fig. 11).”
Regarding claim 13, Vasylyev in view of Aurongzeb discloses the invention of claim 12, as cited above, and further discloses “the light guide plate is bendable, and wherein the light guide plate is bent during bending the flexible screen support member (seen in Vasylyev Fig. 11, Vasylyev ¶ [0040] describes layer 40 as flexible).”  
Regarding claim 14, Vasylyev in view of Aurongzeb discloses the invention of claim 12, as cited above, and further discloses “the light guide plate and the flexible screen support member are both made from heat-dissipating materials (Vasylyev ¶ [0047] 20 is made of heat conductive material; Vasylyev ¶ [0058] discloses layer 40 conducts waste heat through its volume).”  
Regarding claim 15, Vasylyev in view of Aurongzeb discloses the invention of claim 12, as cited above, and further discloses “a light-reflecting layer disposed on the flexible circuit board and arranged around the plurality of surface-mount device light-emitting diodes, such that part of light from the plurality of surface-mount device light-emitting diodes is emitted to the light-reflecting layer, and the part of light is reflected by the light-reflecting layer and exits from the flexible screen (Vasylyev ¶ [0043], seen in similar embodiment of Fig. 6).”

Regarding claim 16, Vasylyev in view of Aurongzeb discloses the invention of claim 2, as cited above, except “the flexible screen comprises a display region and a non-display region surrounding the display region, and wherein a ratio of an area of the display region to an area of the non-display region is greater than 4:1.”  
Vasylyev discloses that the device can have a decorative edge (trim, ¶ [0141]), and bleed areas (¶ [0142]) that are for non-display purposes. Vasylyev also discloses that the two-dimensional array of LEDs can cover more than 75% and even more than 90% of the substrate (¶ [0111]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the trim, as taught by Vasylyev, be less than a ratio of 1:4 with respect to the display area. One of ordinary skill in the art would have been motivated to have the trim take up a small area, for not covering a large portion of the light emitting area, increasing the amount of space that emits light.
Regarding claim 17, Vasylyev in view of Aurongzeb discloses the invention of claim 16, as cited above, and further discloses “a projection of the display region of the flexible screen in a direction toward the surface light source falls on the surface light source (seen in Vasylyev Fig. 11).”


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Aurongzeb, and further in view of Gonzalez, US 2012/0120638 A1.

Regarding claim 7, Vasylyev in view of Aurongzeb discloses the invention of claim 2, as cited above, except “an engaging member having a snap portion and a hook portion able to be engaged with the snap portion; wherein the flexible screen support member comprises a first end and a second end opposite the first end, and wherein the snap portion is disposed at the 
Vasylyev does disclose that the light device can be wrapped around an object (¶ [0156]).
Gonzalez discloses a flexible light emitting device with a flexible screen member (250, Fig. 1A), a surface light device (210, Fig. 1A), with a snap portion (top 112, Fig. 1A) and a hook portion (bottom 112, Fig. 1A; ¶ [0101]) that are disposed at each end of the device and can engage with each other.
At the time the invention was filed, it would have been obvious to one of ordinary skill of the art, to include a coupling portion, such as taught by Gonzalez, to the flexible screen member support ends, as taught by Vasylyev. One of ordinary skill in the art would have been motivated to include coupling portions, for allowing the light device to be wrapped around an object (Vasylyev, ¶ [0156]) and be mounted securely (Gonzalez, ¶ [0010]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Aurongzeb and Gonzalez, and further in view of Engelen et al., US 2017/0359875 A1.

Regarding claim 9, Vasylyev in view of Aurongzeb and Gonzalez discloses the invention of claim 7, as cited above, and further discloses “a bending sensing chip (Aurongzeb , stress gauge ¶ [0021] “amount of bend”; flex detector 230, ¶ [0019], sensors 203, 204 ¶ [0021])” and “the bending sensing chip and the surface light source are electrically coupled with the mainboard (Vasylyev, ¶ [0161-0163] the controller controls the light source; Aurongzeb Fig. 2, controller 260 is connected to the sensors and the panels  )” . 
However, Vasylyev in view of Aurongzeb and Gonzalez does not clearly disclose “the bending sensing chip and the mainboard are disposed on the flexible screen support member”. 
Engelen discloses “a flexible light device (Fig. 2; ¶ [0026]), with sensors and a controller, where depending on the changing of shape, which changes the distance between light sources, properties of the light, such as intensity, can be changed by the controller (¶ [0039]), and the sensors and the mainboard are disposed on the flexible screen support member (Fig. 3, they are on the flexible substrate 304).”
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to place the bending sensing chip and mainboard, as taught by Vasylyev in view of Aurongzeb and Gonzalez, onto the flexible screen support member, such as taught by Engelen. One of ordinary skill in the art would have been motivated to place them on the flexible screen support member, in order to complete the details of the invention in determining an appropriate location for those elements so that they can carry out their functions of sensing bend degree and controlling the light source.
	

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Aurongzeb and further in view of Engelen.

Regarding claim 18, Vasylyev discloses “a flexible screen (30, Fig. 11) comprising an exit light surface (top surface of 30, seen in Fig. 11) and an incident light surface (bottom surface of 30, seen in Fig. 11) opposite the exit light surface; a surface light source (2, Fig. 11) attached to the incident light surface (seen in Fig. 11) and configured to emit light passing through the incident light surface and exiting from the exit light surface (seen in Fig. 11); a flexible screen support member (20, Fig. 11) operable to support the flexible screen”.

Vasylyev discloses that the brightness can be controlled (¶ [0123]) by a programmable controller (¶ [0123,0161,0165]). Vasylyev also discloses in an embodiment where the controller increases the brightness based on a sensor response of exposed length of the device (¶ [0161-0163]). Vasylyev also discloses a flexible screen support member (20 or 40, Fig. 11).
Aurongzeb discloses a flexible light emitting display, and a mainboard (¶ [0012-0013] motherboard, system on a chip, ASIC, FPGA, integrated circuit; controller 260, Fig. 2), a bending sensor (stress gauge ¶ [0021] “amount of bend”; flex detector 230, ¶ [0019], sensors 203, 204 ¶ [0021]), and discloses that the system can increase the brightness when the device is bent (¶ [0043]) and reduction of brightness can also be applied for correction (¶ [0043]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a mainboard that can increase the brightness when the bending is increased, such as taught in Aurongzeb, to the light emitting device, as taught by Vasylyev. One of ordinary skill in the art would have been motivated to include a brightness adjustment based on bend amount capability, for meeting the desired needs of a given application, such as image consistency due to a change in brightness of a device when stress is applied (Aurongzeb, ¶ [0043,0015]).



Engelen discloses “a flexible light device (Fig. 2; ¶ [0026]), with sensors and a controller, where depending on the changing of shape, which changes the distance between light sources, properties of the light, such as intensity, can be changed by the controller (¶ [0039]), and the sensors and the mainboard are disposed on the flexible screen support member (Fig. 3, they are on the flexible substrate 304).”
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to place the bending sensing chip and mainboard, as taught by Vasylyev in view of Aurongzeb , onto the flexible screen support member, such as taught by Engelen. One of ordinary skill in the art would have been motivated to place them on the flexible screen support member, in order to complete the details of the invention in determining an appropriate location for those elements so that they can carry out their functions of sensing bend degree and controlling the light source.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Aurongzeb and Engelen, and further in view of Huang et al., US 2008/0002965 A1.

Regarding claim 19, Vasylyev in view of Aurongzeb and Engelen discloses the invention of claim 18, as cited above, except “a camera module slidably connected to the flexible screen support member.”  
Huang discloses a display (10, Fig. 1) with a support member (211, Fig. 5A), and a camera module (20 and 24, Fig. 1) that is slidably connected to the support member (¶ [0007]).
.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new limitation of the mainboard being configured to increase the brightness of the light source with an increase in bending degree is addressed by prior art reference Aurongzeb.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong et al., US 2014/0306985 A1 discloses a flexible display and method of controlling brightness based on degree of bending.
Kim et al., US 2015/0301672 A1 discloses a flexible display and a sensor that detects the amount of curvature, and a brightness change in response to curvature change.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875